DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicants’ submission filed on 3/3/2021 has been entered.

Response to Amendment
Applicants’ response filed 3/3/2021 amended claims 10 and 14 and cancelled claims 12-13.  Applicants’ amendments in light of their arguments re persuasive in overcoming the 35 USC 102 rejections over De Barros Bouchet, Lerasle and Hosonuma from the office action mailed 9/11/2020; therefore these rejections are withdrawn.  Neither applicants’ amendments nor arguments addressed below overcome the 35 USC 103 rejections over De Barros Bouchet, Lerasle and Hosonuma from the office action mailed 9/11/2020; therefore these rejections are maintained below.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over De Barros Bouchet et al., International Publication No. WO/2015/091466 (hereinafter referred to as De Barros Bouchet – for citation purposes USPG-PUB No. 2016/0312144 is being used).  
Regarding claims 10-11, De Barros Bouchet discloses a lubricating oil composition of SAE OW-20 and 5W-30 engine oil grade (as recited in claim 10) (Para. [0017] and [0160]) comprising a mixture of 0.05 to 3 wt% of molybdenum dithiocarbamates such as the one taught in paragraphs 0071-0077 wherein the alkyl groups include 2-ethylhexyl and isotridecyl (as recited in claims 10-13) (Para. [0079]-[0092]).     
.  

Claim Rejections - 35 USC § 103
Claims 10-11 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Lerasle et al., International Publication No. WO/2014/076240 (hereinafter referred to as Lerasle – for citation purposes USPG-PUB No. 2016/0130521 is being used).  
Regarding claims 10-11, Lerasle discloses a lubricating oil composition of SAE OW-20 and 5W-30 engine oil grade (as recited in claim 10) (Para. [0011] and [0082]) comprising a mixture of 500 to 800 ppm of molybdenum dithiocarbamates such as the one taught in paragraphs 0020-0023 wherein the alkyl groups include 2-ethylhexyl and isotridecyl (as recited in claims 10-13) (Para. [0027]-[0040] and [0044]).       
Regarding claim 14, see discussion above.  

Claim Rejections - 35 USC § 103
Claims 10 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Hosonuma et al., US Patent No. 5,916,851 (hereinafter referred to as Hosonuma).    
Regarding claim 10, Hosonuma discloses a lubricating oil composition for engine oils (see Title) comprising 0.005 to 0.2 wt% of molybdenum dithiocarbamates such as those taught in the Abstract which read on claims 10 and 12 (see Abstract and Col. 4/L. 28-36).       
Regarding claim 14, see discussion above.  

Response to Amendment
Applicants’ arguments filed 3/3/2021 regarding claims 10-11 and 14 have been fully considered and are moot in regards to the anticipation rejections as these have been withdrawn as discussed above.  In regards to the obviousness rejections set forth above applicants’ arguments have been fully considered and are not persuasive.    
Applicants argue that the instant application demonstrates unexpected results and as such overcomes the obviousness rejections set forth above.  This argument is not persuasive.  In order to demonstrate unexpected results applicants must fulfill two criterions:  1) applicants must compare their formulations against the closest prior art, and 2) the claims must be commensurate in scope with the data provided.
Regarding the first criteria – applicants have compared their formulations against the closest prior art as seen by the Affidavit signed by Shinji Iino on 2/21/2021.    
Regarding the second criteria – the claims are still not commensurate in scope with the data provided.  For example, the example formulations from the instant specification require very specific asymmetrical molybdenum compounds which are still too broadly recited in the instant claims.  For these reasons applicants have not fulfilled this criteria in the unexpected results analysis.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL V VASISTH whose telephone number is (571)270-3716.  The examiner can normally be reached on M-F 9:00-4:30 and 7:00-10:00p.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Prem Singh can be reached on 5712726381.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VISHAL V VASISTH/Primary Examiner, Art Unit 1771